Exhibit 10.1

 

 

Mac-Gray Corporation
Director Stock Ownership Guidelines

 

The Board of Directors of Mac-Gray Corporation, a Delaware corporation (the
“Corporation”), believes that the non-employee directors of the Corporation
(“Directors”) should own and hold common stock of the Corporation to further
align their interests with the interests of the Corporation’s shareholders. 
Accordingly, the Board of Directors has adopted these Director Stock Ownership
Guidelines effective as of July 1, 2008.

 

1.               A Director will be required to maintain ownership of a number
of shares of the Corporation’s common stock equal to six (6) times the value of
the Director’s annual retainer.

 

2.               A Director’s ownership will consist of all common shares of the
Corporation which are a) owned outright by the Director and his or her immediate
family members residing in the same household, whether held individually,
jointly or in trust; b) granted to the Director in a given year for services
rendered; c) acquired by the Director pursuant to option exercises; and d)
acquired by the Director on the open market.

 

3.               A Director serving as of July 1, 2008 shall have until July 1,
2012 to achieve the target stock ownership level. A Director first elected to
the Board after July 1, 2008 shall have four (4) years from his/her election to
achieve the target stock ownership level.

 

4.               Any Director who fails to either achieve or maintain the target
stock ownership level in a given year following June 30, 2012 will be subject to
suspension from the Corporation’s annual stock option award and will not be
considered for re-nomination to the Board of Directors.

 

5.               The Compensation Committee of the Board of Directors shall have
administrative authority over these Guidelines, including interpretations
thereof, and may recommend changes or additions to these Guidelines from time to
time as it sees fit.  The Compensation Committee may waive these Guidelines as
to a particular Director if compliance would create a severe hardship on such
Director, though it is expected that these instances will be rare.

 

 

 

--------------------------------------------------------------------------------